DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 08/10/2022 are acknowledged and have been carefully considered. 
	Regarding the objection to the drawings, Applicant’s remarks and replacement sheet to replace Fig. 2 are acknowledged and are persuasive. Accordingly, the drawings objection is withdrawn. 
	Regarding the objection to claim 1, Applicant’s remarks and amendments are acknowledged and are persuasive. Accordingly, the claim objection is withdrawn. 
	Regarding the claim rejections under 35 U.S.C. 112(b), Applicant’s remarks and amendments are acknowledged and are persuasive. Accordingly, the claim rejections under 35 U.S.C. 112(b) are withdrawn. 

Status of Claims
	Claims 1-4 and 6-11 were previously pending in the application, with claims 5 and 12-16 having previously been canceled. 
	As of the reply filed on 08/10/2022, claims 1 and 7 are amended; no claims are newly canceled; and no claims are newly added. 
	Accordingly, claims 1-4 and 6-11 are currently under examination. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining the tissue type comprising analyzing, by an analysis unit, the sensor signal” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For “an analysis unit” as recited in claim 1, the corresponding structure described in the specification is a computer program product (“With regard to the computer program product, this product may include a computer program for a processing unit of an analysis unit. The computer program includes program code segments of a program for performing the acts in accordance with the method of the present embodiments when the computer program is executed by the processing unit, so that by analyzing a sensor signal provided by a radiation sensor detecting electromagnetic radiation from a tissue sample, the analysis unit determines a tissue type of the tissue sample.” [0023]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesini et al. (US 2005/0010102 A1, hereinafter “Marchesini”) in view of Barnes et al. (US 2016/0080665 A1), further in view of Balooch et al. (US 2015/0085279 A1, hereinafter “Balooch”). 

Regarding claim 1, Marchesini discloses: 
A method ("FIG. 2 is a block diagram of the method of operation of the apparatus for processing and classification of pigmented skin lesions" Marchesini: [0018], Fig. 2) for determining a tissue type of a tissue ("an apparatus for the characterisation of pigmented skin lesions which is designed to provide doctors with information useful in classifying the lesion by assigning it to a type or group of types" Marchesini: [0013]) of an animal or a human individual ("patient's skin" Marchesini: [0038]; [The recitation of the “patient’s skin” implies that the subject is an animal or a human individual. Furthermore, the use of the term “doctor” in the description of Marchesini’s invention implies that the subject is a human.]), the method comprising:
detecting, by a radiation sensor ("sensor 18 for black and white filming, which is sensitive to infrared rays, and a second sensor, or preferably a set of 3 sensors, 19, for RGB filming" Marchesini: [0048]), electromagnetic radiation ("performed in the field of visible and infra-red radiation" Marchesini: [0066]) emitted by a tissue sample of the tissue (“acquire a set of images of the lesion, filmed with lighting at different wavelengths, and to process said images to extract the descriptors of the lesion” Marchesini: [0015]), the radiation sensor providing a sensor signal ("images of the lesion can be obtained" Marchesini: [0053]; "image is filmed by lens 17, which transfers it to sensor 18; from there, it is conveyed via interface 5 to computer 6 for saving and subsequent processing" Marchesini: [0056]) according to the detected electromagnetic radiation ("evaluation of reflectance under different lighting conditions allows determination of various parameters that may be typical of melanoma, such as cutaneous blood, pigmentation and the presence of melanin, which present different optical characteristics in the presence of disease" Marchesini: [0010]); and
determining and outputting the tissue type ("classifying the lesion by assigning it to a type or group of types" Marchesini: [0013]), determining the tissue type comprising analyzing ("a set of descriptors of each lesion will be extracted after processing of the images" Marchesini: [0071]), by an analysis unit, the sensor signal ("compare said data with a previously stored data set relating to analysis of a series of lesions in order to extrapolate a value indicative of a type of pathological state" Marchesini: [0015]),
wherein the analysis unit is a self-learning analysis unit ("neural network may consist of hardware devices or programs in which a set of elements initially has a random connection or a connection entered on the basis of pre-set criteria. The neural network is then taught to recognise a configuration by strengthening the signals that lead to the correct result and weakening incorrect or inefficient signals; the neural network consequently “remembers” this configuration and applies it when processing new data, thus giving rise to a kind of self-learning process" Marchesini: [0037]) that is initially trained using training datasets ("the cases used to teach the network" Marchesini: [0126]) based on at least one model ("classification model" Marchesini: [0126]) based on a machine learning method ("device designed to extrapolate a data set from the images and input the data set into a neural network system, a device designed to compare the results processed by the neural network with the results obtained following similar processing of known cases" Marchesini: Abstract), the training of the analysis unit being performed using the training datasets ("preliminary instructions is first supplied to the neural network, for example by storing data already acquired in relation to a number of lesions with known histological results" Marchesini: [0061]), each of the training datasets comprising a training sensor signal ("designed to compare said data with a previously stored data set relating to analysis of a series of lesions in order to extrapolate a value indicative of a type of pathological state" Marchesini: [0015]) with an associated training tissue type ("Information relating, for example, to dimensions, ragged edges, colour of the lesion, etc., is stored, and on the basis of this information the machine performs a first classification of new lesions using an algorithm implemented on the basis of said known data" Marchesini: [0062]). 

Due to the amendments to independent claim 1, Marchesini is not relied on for teaching: 
wherein after determining the tissue type of the tissue sample, the method further comprises retraining the analysis unit taking into account a dataset associated with the determining of the tissue type of the tissue of the animal or the human individual.

However, in a similar invention in the same field of endeavor, Barnes teaches "methods for medical imaging" (Barnes: [0002]) including an "apparatus for analyzing a subject including a hyperspectral image module" (Barnes: Abstract), which is "a powerful tool that significantly extends the ability to identify and characterize medical conditions" (Barnes: [0007]), and further teaches: 
retraining the analysis unit ("trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" Barnes: [0284]) taking into account a dataset (“another training set” Barnes: [0284]). 
In further regard to the updating/retraining of the analysis unit, Barnes also teaches that "the weights are adjusted to reduce this measure of error" (Barnes: [0328]) and "network weights are updated for each pattern presentation" (Barnes: [0329]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the apparatus for analyzing a subject as taught by Barnes. One of ordinary skill in the art would have been motivated to make this modification because the "trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" (Barnes: [0284]). In addition to the benefit of improving the analysis algorithm via retraining the algorithm with additional training sets, one of ordinary skill in the art would be further motivated to make this modification because the "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Barnes: [0289]) and the "neural networks can handle multiple quantitative responses in a seamless fashion" (Barnes: [0326]). 

Further in light of the amendments to independent claim 1, the combination of Marchesini and Barnes is not being relied on for teaching: 
wherein after determining the tissue type of the tissue sample, the method further comprises retraining the analysis unit taking into account a dataset associated with the determining of the tissue type of the tissue of the animal or the human individual.

However, in a similar invention in the same field of endeavor, Balooch teaches systems and methods for measuring spectra of skin (Title) in which a classifier “is developed from a set of training data by identifying a set of categories for sub-populations” (Balooch: [0081]), and further teaches: 
	wherein the analysis unit is a self-learning analysis unit ("Classifier is a learning system" Balooch: [0081]) that is initially trained using training datasets based on at least one model based on a machine learning method ("In machine learning and statistics, “classification” is a methodology for assigning objects to predefined categories" Balooch: [0081]), the training of the analysis unit being performed using the training datasets ("algorithm that implements classification is known as a “Classifier” and is developed from a set of training data" Balooch: [0081]), each of the training datasets comprising a training sensor signal with an associated training tissue type ("identifying a set of categories for sub-populations (“Classes”) of the data. Each class is defined by one or more quantifiable properties that are referred to as “Explanatory Variables” or “Features.”" Balooch: [0081]), and
wherein after determining the tissue type of the tissue sample ("Additional data may be collected and classified (606)” Balooch: [0082]), the method further comprises retraining the analysis unit taking into account a dataset associated with the determining of the tissue type of the tissue of the animal or the human individual ("Additional data may be collected and classified (606), and used to retrain the Classifier (608) by adjusting the Explanatory Variables or adding additional heuristics" Balooch: [0082]).
	In Balooch’s classifier, the “additional data” is collected and classified in step 606. Subsequently, this same data is then used to retain the classifier. Thus, after the data has been classified (and the tissue type determined), the retraining of the classifier is taking into account a set of data associated with the determining of the tissue type. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the systems and methods for measuring spectra of skin as taught by Balooch. One of ordinary skill in the art would have been motivated to make this modification because the “additional data input can be used to adjust the Explanatory Variables and develop new heuristics that improve the accuracy of data classification” (Balooch: [0081]). 

Regarding claim 3, the combination of Marchesini, Barnes, and Balooch discloses: 
The method of claim 1, as described above. 
Marchesini further discloses "an apparatus for the characterisation of pigmented skin lesions which is designed to provide doctors with information useful in classifying the lesion by assigning it to a type or group of types" (Marchesini: [0013]) and the "patient's skin" (Marchesini: [0038]). As described with respect to claim 1, the recitation of the “patient’s skin” implies that the subject is an animal or a human individual. Furthermore, the use of the term “doctor” in the description of Marchesini’s invention implies that the subject is a human. 
While Examiner finds that Marchesini reasonably discloses the limitation that the training datasets comprise specifiable training tissue types of animals, humans, or animals and humans, Marchesini is not being specifically relied on for teaching this limitation. 
However, in a similar invention in the same field of endeavor, Barnes teaches "methods for medical imaging" (Barnes: [0002]) including an "apparatus for analyzing a subject including a hyperspectral image module" (Barnes: Abstract), which is "a powerful tool that significantly extends the ability to identify and characterize medical conditions" (Barnes: [0007]), and further teaches: 
wherein the training datasets comprise specifiable training tissue types of animals, humans, or animals and humans ("a subject, e.g., the entire body or a body part of a human or animal, and thus to obtain medical information about that subject" Barnes: [0007]), the specifiable training tissue types ("training information includes at least two types of data, for instance data from subjects that have one medical condition and data from subjects that have another medical condition" Barnes: [0283]) being associated with the training sensor signals ("decision tree is derived from training data. Exemplary training data contains spectral data for a plurality of subjects (the training population), each of which has the medical condition" Barnes: [0292]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the apparatus for analyzing a subject as taught by Barnes. One of ordinary skill in the art would have been motivated to make this modification because the "trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" (Barnes: [0284]). In addition to the benefit of improving the analysis algorithm via retraining the algorithm with additional training sets, one of ordinary skill in the art would be further motivated to make this modification because the "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Barnes: [0289]) and the "neural networks can handle multiple quantitative responses in a seamless fashion" (Barnes: [0326]). 

Regarding claim 4, the combination of Marchesini and Barnes discloses: 
The method of claim 3, as described above. 
Marchesini further discloses: 
wherein the specifiable training tissue types ("preliminary instructions is first supplied to the neural network, for example by storing data already acquired in relation to a number of lesions with known histological results" Marchesini: [0061]) comprise healthy tissue, tumor tissue, or healthy tissue and tumor tissue ("classifying the lesion by assigning it to a type or group of types including, for example, probable non-melanoma, doubtful cases and probable melanoma" Marchesini: [0013]).

Regarding claim 6, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
Marchesini is not being relied on for teaching: 
further comprising training the analysis unit using at least one additional known dataset from the same individual before determining the tissue type of the tissue sample.
However, in a similar invention in the same field of endeavor, Barnes teaches "methods for medical imaging" (Barnes: [0002]) including an "apparatus for analyzing a subject including a hyperspectral image module" (Barnes: Abstract), which is "a powerful tool that significantly extends the ability to identify and characterize medical conditions" (Barnes: [0007]), and further teaches: 
further comprising training the analysis unit using at least one additional known dataset ("Additional information can be added to the database over time, as the subject is subsequently examined using hyperspectral imaging and the results stored in the database" Barnes: [0256]) from the same individual ("Personalized Database of Spectral Information" Barnes: [0255]; "method of using a personalized database of spectral information for a subject" Barnes: [0039]) before determining the tissue type of the tissue sample ("hyperspectral image of the region is then generated based on the comparison (804), a diagnosis made based on the hyperspectral image" Barnes: [0261]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the apparatus for analyzing a subject as taught by Barnes. One of ordinary skill in the art would have been motivated to make this modification because the "trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" (Barnes: [0284]). In addition to the benefit of improving the analysis algorithm via retraining the algorithm with additional training sets, one of ordinary skill in the art would be further motivated to make this modification because the "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Barnes: [0289]) and the "neural networks can handle multiple quantitative responses in a seamless fashion" (Barnes: [0326]). 

Regarding claim 7, the combination of Marchesini and Barnes discloses: 
The method of claim 6, as described above. 
Marchesini further discloses: 
wherein training is performed (“teaching the neural network” Marchesini: [0071]) only when a specified target value is reached in the analysis (“comparison between the result n output by the network and the classification threshold value s previously obtained” Marchesini: [0071]; "similarity s between a lesion m present in the data archive (characterised by the set of descriptors {i1, i2, . . . , i6}) and a new lesion ({i*1, . . . , i*6}) can be quantified" Marchesini: [0127]; [The quantification of a similarity s between the lesion in the data archive (trained data) and the new lesion (data intended to be classified) represents analysis based on whether a specified target value is reached.]).
In addition to Marchesini disclosing the training being performed only when a specified target value is reached in the analysis, Barnes also teaches the limitation of claim 7 ("some or all of the decisions actually include a linear combination of feature values for a plurality of observables. Such a linear combination can be trained using known techniques such as … by the use of a sum-squared-error criterion" Barnes: [0295]). It is commonly known in the statistical analysis art that the sum of squared estimate of errors is used as an optimality criterion in parameter and/or model selection, thus providing further teaching of the training being performed only when a specified target value is reached in the analysis (“sum-squared-error criterion”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the apparatus for analyzing a subject as taught by Barnes. One of ordinary skill in the art would have been motivated to make this modification because the "trained data analysis algorithm can be retrained with another training set so that the data analysis algorithm can be improved" (Barnes: [0284]). In addition to the benefit of improving the analysis algorithm via retraining the algorithm with additional training sets, one of ordinary skill in the art would be further motivated to make this modification because the "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Barnes: [0289]) and the "neural networks can handle multiple quantitative responses in a seamless fashion" (Barnes: [0326]). 

Regarding claim 9, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
Marchesini further discloses: 
wherein the analysis unit uses for the analysis at least one weighting function ("device designed to vary the weighting of each parameter supplied to the neural network on the basis of the results" Marchesini: Abstract). 
	In addition to Marchesini disclosing the use of a weighting function, Barnes also teaches the limitation of claim 9 ("decision rules are constructed on weighted versions of the training set" Barnes: [0300]). 

Regarding claim 11, the combination of Marchesini and Barnes discloses: 
The method of claim 1, as described above. 
Marchesini further discloses: 
wherein the tissue sample is exposed to definable electromagnetic radiation ("Imaging is performed in the field of visible and infra-red radiation" Marchesini: [0066]; "instrument designed to acquire a set of images of the lesion, filmed with lighting at different wavelengths, and to process said images to extract the descriptors of the lesion" Marchesini: [0015]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marchesini in view of Barnes and Balooch, as described above with respect to the method of claim 1, further in view of Flewelling et al. (US 2006/0013454 A1, hereinafter "Flewelling").

Regarding claim 2, the combination of Marchesini, Barnes, and Balooch discloses: 
The method of claim 1, as described above. 
The combination of Marchesini and Barnes is not being relied on for teaching: 
	wherein the tissue sample contains a marker agent that influences the electromagnetic radiation emitted by the tissue sample.
However, in a similar invention in the same field of endeavor, Flewelling teaches "systems for automatically localizing areas of disease within a tissue sample using fluorescence spectra, reflectance spectra, and video images obtained from the sample" (Flewelling: Abstract) in which a "contrast agent is used to enhance differences in the light that is transmitted from normal and pathological tissues" (Flewelling: [0006]), and further teaches: 
wherein the tissue sample contains a marker agent ("spectral analysis of tissue may be conducted using a contrast agent" Flewelling: [0006]) that influences the electromagnetic radiation emitted by the tissue sample ("contrast agent is used to enhance differences in the light that is transmitted from normal and pathological tissues" Flewelling: [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the spectral analysis of tissue using a contrast agent as taught by Flewelling. One of ordinary skill in the art would have been motivated to make this modification because "an optimum range of time following application of contrast agent to tissue within which an approximately 12 to 15 second scan can be performed to obtain spectral data that are used to classify tissue samples with a high degree of sensitivity and selectivity" (Flewelling: [0355]). Furthermore, the "contrast agent is used to enhance differences in the light that is transmitted from normal and pathological tissues" (Flewelling: [0006]), thus ensuring that “healthy surrounding tissue suffers minimal impact upon treatment and/or excision of the diseased tissue. The invention facilitates minimally-invasive treatment by accurately directing treatment to only those areas that are identified as diseased" (Flewelling: Abstract). 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesini in view of Barnes and Balooch, as described above with respect to the method of claim 1, further in view of Lui et al. (US 2015/0011893 A1, hereinafter "Lui").

Regarding claim 8, the combination of Marchesini, Barnes, and Balooch discloses: 
The method of claim 1, as described above. 
The combination of Marchesini and Barnes is not being relied on for teaching: 
wherein the analysis unit uses at least two different models, and 
wherein the method further comprises validating the at least two different models before the analyzing of the sensor signal, the validating of the at least two different models comprising checking a suitability of each of the at least two different models to the specific individual providing the tissue sample.
However, in a similar invention in the same field of endeavor, Lui teaches a system that “provides a tool for discriminating between different tissue pathologies" (Lui: Abstract) “which may be used by a physician or other medical professional to evaluate the likelihood that skin lesions are cancerous or pre-cancerous and/or to classify skin lesions" (Lui: [0002]), and further teaches: 
wherein the analysis unit uses at least two different models ("PCA-GDA analysis and PLS analysis were applied to distinguish cancerous and precancerous skin conditions requiring treatment (cancer and AK) from benign skin lesions (non-cancer)" Lui: [0162]), and 
wherein the method further comprises validating the at least two different models ("Table 2A reports the corresponding parameters (specificity, positive predictive value (PPV), negative predictive value (NPV), and biopsy ratio) for these three discriminations performed using PC analysis techniques for specificity levels of 90, 95, and 99%" Lui: [0163]; "Table 2B reports the same parameters for the three discriminations performed using a PLS analysis" Lui: [0162]) before the analyzing of the sensor signal (“PCA-GDA and PLS analyses were performed” Lui: [0167]), the validating of the at least two different models comprising checking a suitability of each of the at least two different models ("validation may be used to verify that a discrimination technology such as a set of principal components and the associated discriminate function or a set of PLS factors provides a suitably sensitive and specific test for tissue pathology" Lui: [0124]) to the specific individual providing the tissue sample ("Based on the purpose of diagnosis, different levels of sensitivity and specificity may be desired. In some embodiments, apparatus and methods as described herein permit user selection of modes which offer different combinations of sensitivity and specificity" Lui: [0152]; "if a user indicates by way of a user interface that such a history exists, the apparatus may automatically select configuration providing a higher sensitivity for cancer" Lui: [0176]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the tool for discriminating between different tissue pathologies as taught by Lui. One of ordinary skill in the art would have been motivated to make this modification because "Improved sensitivity and specificity are achieved" (Lui: Abstract), as well as because a "sensitive, specific, non-invasive tool for characterizing suspicious lesions and other tissues would provide a valuable alternative to the use of biopsies and histopathologic examination of tissues extracted by biopsy" (Lui: [0005]). 

Regarding claim 10, the combination of Marchesini, Barnes, and Balooch discloses: 
The method of claim 9, as described above. 
Both Marchesini and Barnes individually disclose using a weighting function for analysis. Marchesini discloses a "device designed to vary the weighting of each parameter supplied to the neural network on the basis of the results" (Marchesini: Abstract) and Barnes discloses that "decision rules are constructed on weighted versions of the training set" (Barnes: [0300]). 
Based on the above disclosures from Marchesini and Barnes, Examiner finds that this combination of prior art references reasonably teaches that each model used for the analysis is assigned a dedicated weighting function. 
However, if one were to argue that the combination of Marchesini and Barnes is unable to be relied on for teaching the limitation of claim 10, Lui, in a similar invention in the same field of endeavor, teaches a system that “provides a tool for discriminating between different tissue pathologies" (Lui: Abstract) “which may be used by a physician or other medical professional to evaluate the likelihood that skin lesions are cancerous or pre-cancerous and/or to classify skin lesions" (Lui: [0002]), and further teaches: 
wherein each model of the at least one model for the analysis is assigned a dedicated weighting function ("applies a discrimination function to the weights of these components. Such embodiments may be called “reference-molecule-based”. For example, PLS may be applied to the component weights" Lui: [0117]; "PCs may be used to assess a new Raman spectrum by computing a variable called the PC score for each PC. The PC score represents the weight of that particular component (PC factor) in the Raman spectrum being analyzed" Lui: [0120]; [As described above with respect to claim 8, PC analysis represents a first model while PLS analysis represents a second model. Lui describes each of these two models to include a weighting function.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for the characterisation of lesions disclosed by Marchesini, by including the tool for discriminating between different tissue pathologies as taught by Lui. One of ordinary skill in the art would have been motivated to make this modification because when “a multivariate analysis such as PCA-GDA or PLS is performed to obtain an indicator for a discrimination between two pathologies or two sets of pathologies the sensitivity and specificity may be controlled by varying the discrimination function applied to generate the indicator. For example, the discrimination function may be selected to improve selectivity for one of the pathologies (or groups of pathologies) being discriminated between at the cost of some sensitivity or to improve sensitivity for the pathology or group of pathologies at the cost of some selectivity” (Lui: [0152]). Thus, "Improved sensitivity and specificity are achieved" (Lui: Abstract).

Response to Arguments
	Applicant submits that Marchesini and Barnes, either alone or in combination, do not teach or disclose that after determining the tissue type of the tissue sample, the method further includes "retraining the analysis unit taking into account a dataset associated with the determining of the tissue type of the tissue of the animal or the human individual," as recited by independent claim 1. 
Applicant submits that Marchesini discloses that if the trained software is not sufficiently trained, a warning message is displayed. Applicant submits that Marchesini does not, however, teach or disclose any re-training step. Accordingly, Applicant submits that Marchesini does not teach or disclose that after determining the tissue type of the tissue sample, the method further includes "retraining the analysis unit taking into account a dataset associated with the determining of the tissue type of the tissue of the animal or the human individual," as recited by independent claim 1. 
Applicant submits that the Office Action cites paragraph [0015] as disclosing this limitation, which the Office Action argues discloses "neural network is then taught to recognize a configuration by strengthening the signals that lead to the correct result and weakening incorrect or inefficient signals." This calibration, however, is not related to retraining an analysis unit, but to calibrating a light source. 
Further, Applicant submits that as stated in the Office Action, "the term 'retraining' is not specifically mentioned by Marchesini." Accordingly, Applicant submits that Marchesini does not teach or disclose that after determining the tissue type of the tissue sample, the method further includes "retraining the analysis unit taking into account a dataset associated with the determining of the tissue type of the tissue of the animal or the human individual," as recited by independent claim 1.
Applicant further submits that Barnes does not fill the gaps. Applicant submits that Barnes does not teach or disclose that the other training data set includes a dataset associated with the current analysis. 
Accordingly, Applicant submits that Barnes does not teach or disclose that after determining the tissue type of the tissue sample, the method further includes "retraining the analysis unit taking into account a dataset associated with the determining of the tissue type of the tissue of the animal or the human individual," as recited by independent claim 1.

In response, Examiner respectfully submits that Applicant’s arguments, see page, filed 08/10/2022, with respect to the rejection of the amended limitation of claim 1 under 35 U.S.C. 103 over Marchesini in view of Barnes have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Marchesini in view of Barnes, further in view of Balooch.
	Balooch teaches systems and methods for measuring spectra of skin (Title) in which a classifier “is developed from a set of training data by identifying a set of categories for sub-populations” (Balooch: [0081]), and further teaches the amended limitation of independent claim 1. 
	With respect to the amended limitation of claim 1, Balooch teaches wherein after determining the tissue type of the tissue sample ("Additional data may be collected and classified (606)” Balooch: [0082]), the method further comprises retraining the analysis unit taking into account a dataset associated with the determining of the tissue type of the tissue of the animal or the human individual ("Additional data may be collected and classified (606), and used to retrain the Classifier (608) by adjusting the Explanatory Variables or adding additional heuristics" Balooch: [0082]).
In Balooch’s classifier, the “additional data” is collected and classified in step 606. Subsequently, this same data is then used to retain the classifier. Thus, after the data has been classified (and the tissue type determined), the retraining of the classifier is taking into account a set of data associated with the determining of the tissue type. 
	While Balooch’s invention is described as being used primarily for a cosmetic setting, Balooch nonetheless teaches a method for determining a tissue type of a tissue of an animal or a human individual, wherein after determining the tissue type of a tissue sample, the method comprises retraining an analysis unit taking into account a dataset associated with the determining of the tissue type. 
	Accordingly, amended independent claim 1 is rejected under the new ground of rejection described above, and is thus not presently in condition for allowance. Furthermore, dependent claims 2-4 and 6-11 also remain rejected and are not in condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Longstaff et al. (B. Longstaff, S. Reddy and D. Estrin, "Improving activity classification for health applications on mobile devices using active and semi-supervised learning," 2010 4th International Conference on Pervasive Computing Technologies for Healthcare, 2010, pp. 1-7.) teaches a technique for improving classification of data using active and semi-supervised learning, and is cited as relevant with respect to the amended limitation of claim 1. Longstaff teaches that a “training set could be updated after each part of the new data is classified to allow the algorithm to augment the classifier as it went along” (Section IV). 
Pavani et al. (S. -K. Pavani, F. M. Sukno, D. Delgado-Gomez, C. Butakoff, X. Planes and A. F. Frangi, "An Experimental Evaluation of Three Classifiers for Use in Self-Updating Face Recognition Systems," in IEEE Transactions on Information Forensics and Security, vol. 7, no. 3, pp. 932-943, June 2012.) teaches a technique for evaluating classifiers for use in self-updating of face recognition systems, and is cited as relevant with respect to the amended limitation of claim 1. Pavani teaches that a “self-update procedure, where the system learns the biometric characteristics of the user every time he/she interacts with it, can be used to automatically update the system” (Abstract). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793